Citation Nr: 0826147	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO. 05-24 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from September 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The veteran testified at a Board hearing at the RO in June 
2006 and submitted a signed waiver of RO review of additional 
evidence he submitted at that time. Unfortunately, the 
transcript of the June 2006 Board hearing is unavailable. The 
veteran was informed of this fact by way of an August 2007 
letter from VA which offered the veteran the opportunity for 
another Board hearing. The letter informed the veteran that 
if he did not respond to the letter in 30 days, VA would 
assume he did not want a new hearing. As the record reflects 
that the veteran did not respond to this letter, the Board 
will assume that the veteran does not want a new Board 
hearing.


FINDINGS OF FACT

1. The veteran is significantly cognitively impaired due to 
nonservice-connected dementia.

2. The veteran's service-connected anxiety disorder is 
manifested by mild symptoms, including nightmares, avoidance, 
anger-management issues, sleep disturbance, and mood 
disturbance which are controlled with continuous medication.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for a service-connected anxiety disorder have 
not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

This appeal arises from the veteran's disagreement with the 
disability rating assigned following the grant of service 
connection for an anxiety disorder. Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). No additional discussion 
of the duty to notify is therefore required.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, VA treatment records, and 
multiple VA examination reports. In a November 2007 letter, 
the RO asked the veteran to sign release forms for VA to 
obtain copies of private medical records from 2006 identified 
by the veteran at his June 2006 Board hearing. The record 
does not reflect that the veteran responded to this request. 
As such, the Board finds there is nothing further VA can do 
to attempt to obtain these private medical records. 
Therefore, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). 

The Board finds "The record has been fully developed," and it 
is "difficult to discern what additional guidance VA could 
[provide] to the veteran regarding what further evidence [he] 
should submit to substantiate [his] claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim.

Analysis

Increased Rating Claim

The present appeal involves the veteran's claim that the 
severity of his service-connected disability warrants a 
higher disability rating. Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991). 

When the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999). A claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The veteran's service-connected anxiety disorder has been 
rated by the RO under the provisions of Diagnostic Code 9413. 
Under Diagnostic Code 9413, a 10 percent evaluation is 
warranted when the medical evidence of record shows 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during period of significant 
stress or symptoms; or, when symptoms are controlled by 
continuous medication. A 30 percent rating is warranted when 
the occupational and social impairment results in occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or mild memory loss. 38 C.F.R. § 
4.130, Diagnostic Code 9413.

The competent evidence of record includes a January 2004 VA 
examination report. The examination report reflects that the 
veteran had great difficulty describing his combat exposure 
on examination, which the examiner attributed to post-
traumatic stress disorder (PTSD)-related avoidance as well as 
what appeared to be advancing dementia illness. The veteran 
reported a variety of anxiety-related symptoms, including a 
long history of difficulty falling asleep, exaggerated 
startle reactions, chronic nervousness, long-standing trouble 
with authority, avoidance of war coverage on television, and 
a remote history of heavy alcohol use.

The veteran reported being married to his second wife for 25 
years and working as a oil burner technician on and off for 
years but cited difficulties holding any one job for a 
significant length of time due to difficulty getting along 
with others. The veteran reported currently doing some work 
as a courier. The veteran reported receiving group therapy in 
the past and reported being prescribed sleep medication, but 
he had stopped doing both due to a negative reaction he had 
to a caregiver. He reported recently being prescribed a 
medication for his anxiety but could not name it. 

On mental status examination, the veteran was pleasant and 
cooperative though it was quite difficult to get meaningful 
or direct responses to many questions due to a combination of 
apparent avoidance as well as difficulty with thought 
process.  His affect was anxious through much of the 
interview. He described his mood as "moody" with a mixture 
of anxiety, anger and depression. His thought process was 
derailed and tangential, often providing excessive and 
irrelevant detail and not directly responsive to many 
questions, though this did not appear to be volitional in any 
way. There was no evidence of psychosis. The veteran denied 
any suicidal ideation now, though he did report a remote 
history of some suicidal thoughts in the past. Formal 
neuropsychological testing several years ago suggested the 
possibility of an incipient dementia. The examiner noted that 
the veteran's insight was poor and his judgment was fair to 
good. The diagnosis was dementia, not otherwise specific, and 
anxiety disorder, not otherwise specified.

In his summary, the examiner stated that the veteran 
presented with some symptoms of combat-related PTSD; however, 
he was a poor historian and his inability to give clear 
descriptions of re-experiencing symptoms made a firm 
diagnosis of PTSD difficult at the time. Nonetheless, the 
examiner stated that based on review of prior medical 
records, as well as his documented combat exposure, when 
combined with his current symptoms, do indicate that the 
veteran suffers from an anxiety disorder best described as 
anxiety disorder not otherwise specified. The examiner 
assigned an overall Global Assessment of Functioning (GAF) 
score of 40 and a GAF score specific to the anxiety disorder 
of 65.

VA treatment records from 2004 and 2005 reflect that the 
veteran participated in PTSD group therapy. He was neatly 
groomed and oriented during these sessions, but he did tend 
to repeat his stories or drift off topic. He complained of 
memory loss, but denied any homicidal or suicidal thoughts. A 
February 2005 VA treatment note shows a diagnosis of PTSD and 
a GAF score of 52.

A May 2006 telephone contact note from a VA Mental Health 
Clinic notes that the veteran reported a "spell" where he 
"wasn't feeling right" and was confused, angry and suicidal 
and took an overdose of Aleve. A subsequent telephone contact 
note shows that the veteran's wife said he was hospitalized 
at a private hospital. A May 18, 2006 note in the veteran's 
VA treatment record shows that the VA received a facsimile 
from the private hospital where the veteran was being 
treated. The facsimile stated that the veteran presented with 
symptoms of increased suicidal ideation and depression and 
the diagnoses were major depressive disorder without 
psychosis, PTSD by history, and alcohol dependence in full 
remission. A June 2006 VA treatment note shows the veteran 
denied wanting to kill himself, stating "that's gone."

An April 2008 VA examination report shows that due to the 
veteran's advancing dementia, it was unclear if he fully 
understood the purpose of the evaluation. On direct 
interview, the veteran was a very poor historian. He reported 
having nightmares and getting scared in his sleep. When asked 
about traumatic material from the war that troubled him, the 
veteran could only state "pythons." When asked if memories 
of the war bothered him, he responded "not really." His 
responses were variable and inconsistent, denying one moment 
that he had any problems with nervousness or anxiety, and a 
moment later, when asked the same question again, he would 
respond "exactly." In general, the only symptom he was able 
to articulate with any degree of consistency was that he was 
bothered by small things and got aggravated easily. He 
reported periods of depressed and agitated mood, but denied 
vegetative symptoms of depression. He reported having 
attempted suicide by overdose on aspirin two to three years 
ago. He reported residing at a nursing home and that he got 
along "very nicely" with others there. He reported 
continuing to take medication for anxiety and sleep problems. 

On mental status examination, the veteran's affect was 
euthymic. His thought process was difficult to assess. His 
speech was not as productive as was described at the time of 
the last examination, with few tangential or derailed 
responses. He tended to respond in a more preservative 
fashion and at times not always in response to the question 
being asked. The examiner attributed this to a combination of 
receptive language impairment due to dementia as well as 
hearing impairment. He denied any suicidal or homicidal 
ideation. His cognition was not formally tested, but he was 
significantly impaired. His judgment and insight were poor. 
The diagnoses were dementia and anxiety disorder. 

In his summary, the examiner noted that the veteran's 
dementia goes back to at least the 1990s and that it cannot 
be concluded that the GAF score of 52 assigned in February 
2005 was only attributable to the veteran's PTSD just because 
the report only noted a diagnosis of PTSD. The examiner 
stated that as best can be determined, the veteran's symptoms 
attributable solely to his service-connected anxiety disorder 
remain in the mild range. The examiner assigned an overall 
GAF score of only 30-35 but a GAF score of 60-65 with respect 
to his service-connected anxiety disorder.

The veteran's current disability picture is complicated by 
the fact that he has nonservice-connected advanced dementia. 
Nevertheless, after carefully considering the evidence of 
record, the Board finds that the veteran's service-connected 
anxiety disorder is manifested by symptoms such as anxiety, 
anger, depression, and sleep disturbance which result in only 
mild impairment. Although the veteran did attempt to commit 
suicide in 2006, this action appears to have been a result of 
nonservice-connected disorders, not his service-connected 
anxiety disorder, as reflected by the fact that upon 
admission to a hospital for treatment following the suicide 
attempt, the veteran was diagnosed with a major depressive 
disorder without psychosis and history of PTSD and alcohol 
dependence in full remission.

According to DSM-IV, GAF scores between 31 and 40 indicated 
some impairment in reality testing or communication (e.g. 
speech is sometimes illogical, obscure, or irrelevant) or 
major impairment in several areas such as work or school, 
family relations, judgment, thinking or mood (e.g. depressed 
man avoids friends, neglects family and is unable to work); 
GAF scores between 41 and 50 indicate serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, and 
inability to keep a job). GAF scores between 51 and 60 are 
reflective of only moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupation, or school functioning, 
e.g., few friends, conflicts with peers or co-workers). A 61-
70 score indicates "some mild symptoms (e.g. depressed mood 
and mild insomnia) or some difficulty in social, occupational 
or school functioning (e.g. occasional truancy, or theft 
within the household), but generally functioning pretty well, 
has some meaningful interpersonal relationships.

The evidence of record shows that while VA examiners and 
treating medical professionals have consistently assigned the 
veteran very low GAF scores when assessing his overall level 
of functioning (taking into consideration all of his service-
connected and nonservice-connected psychiatric diagnoses), 
when assessing the level of impairment solely attributable to 
the veteran's service-connected anxiety disorder, the 
examiners have assigned much higher GAF scores of 60-65 which 
reflects only mild symptoms. As such, the Board finds that 
the overall level of impairment resulting from the veteran's 
service-connected anxiety disorder is mild in nature and does 
not more closely approximate the criteria for a 30 percent 
disability rating.



In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



ORDER

An initial disability rating in excess of 10 percent for 
service-connected anxiety disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


